NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                      MAR 26 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

EDGAR ARCHILA,                                   No.   19-70698

               Petitioner,                       Agency No. A029-163-278

 v.
                                                 ORDER
MERRICK B. GARLAND, Attorney
General,

               Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                       Argued and Submitted December 9, 2020
                              San Francisco, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and SESSIONS,* District
Judge.

      Respondent’s motion to vacate the court’s January 25, 2021, decision and to

dismiss the petition for review as moot is GRANTED (Doc. 35). The

memorandum disposition filed on January 25, 2021 (Doc. 33) is vacated.

Petitioner’s petition for review is DISMISSED as moot. Each party shall bear its

own costs on appeal.


      *
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
         Petitioner’s cross-motions for publication of the decision and for a

restraining order are DENIED as moot (Doc. 37).

         This order constitutes the mandate of this court issued. Fed. R. App. P.

41(a).




                                            2